Citation Nr: 0408427	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  02-12 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for service-connected post-traumatic syndrome, manifested by 
headaches and tinnitus, secondary to a fractured skull. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 decision of the RO that denied a 
disability rating in excess of 30 percent for service-
connected post-traumatic syndrome, manifested by headaches 
and tinnitus, secondary to a fractured skull.  The veteran 
submitted a notice of disagreement (NOD) in October 2001, and 
the RO issued a statement of the case (SOC) in June 2002.  
The veteran submitted a substantive appeal in August 2002.

In March 2004,  a Deputy Vice-Chairman of the Board granted 
the veteran's representative's motion to advance this appeal 
on the Board's docket pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2003).

For reasons expressed below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran if further action, on his 
part, is required.


REMAND

The Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and 
its implementing regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has not been accomplished.  

In this case, the record does not include any correspondence 
from the RO specifically addressing the VCAA notice and duty 
to assist provisions as they pertain to the issue currently 
on appeal, to particularly include the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring the 
Department to explain what evidence will be obtained by whom.  
See Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Action by the RO 
is required to satisfy the notification provisions of the 
VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The RO's 
notice letter to the veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A. § 5103 
(West 2002); see also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  After providing the required notice, the RO should 
obtain any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2003).   

The RO should also obtain and associate with the claims file 
all outstanding VA records.  The record reflects that the 
veteran had been examined and treated at the VA Outpatient 
Clinic in Lowell, Massachusetts.  However, the claims file 
contains no treatment records from that facility since 
October 1989.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should obtain and 
associate with the claims file all outstanding records from 
the above-referenced facility, following the procedures set 
forth in 38 C.F.R. § 3.159(c) (2003), as regards obtaining 
records from Federal facilities.

The Board also notes that, in support of his claim for 
increased evaluation for his service-connected disability, 
the veteran contended, in December 1999, that all conditions 
associated with his head injury in service have not been 
evaluated.   Specifically, the veteran indicates that he uses 
eye drop medication for pressure in his eyes, that he has 
tinnitus, and that his service-connected disability otherwise 
restricts his ability to articulate all his conditions.  
Medical evidence in the claims file reflects that the veteran 
suffers from vertigo, intermittent dizziness, right Parietal 
dysfunction, post-traumatic encephalopathy, cranial nerve 
abnormalities, grip abnormalities, general anxiety, and 
severe post-traumatic headaches.  

In connection with the claim for increase, the RO should 
address the veteran's allegations as to additionally claimed 
manifestations of his post-traumatic syndrome, in the first 
instance, to avoid any prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  Likewise, the RO 
should address, in the first instance, the veteran's 
assertions that he is entitled to separate evaluations for 
the residuals of his head injury.  

Before the claim if further evaluated, however, the Board 
also finds that further medical development is warranted.  
Pertinent to the claim in this appeal are findings of a 
recent VA examination in February 2000, revealing objective 
evidence of the veteran's post-traumatic encephalopathic 
syndrome as worsened, and MRI evidence in February 2001 of 
moderate to severe cortical atrophy.  However, another VA 
examination in February 2000 found no evidence of dementia 
due to the veteran's injuries.  The Board notes that ratings 
in excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  See 38 C.F.R. § 4.123, Diagnostic Code 8045.  While 
the 30 percent rating assigned for the veteran's post-
traumatic syndrome, manifested by headaches and tinnitus, has 
been in effect for more than 20 years and is protected from 
reduction-pursuant to 38 U.S.C.A. § 110 (West 2002) and 
38 C.F.R. § 3.951(b)-medical findings as to specific 
manifestations, and the severity of all such manifestations, 
of the veteran's post-traumatic syndrome, are needed to 
fairly resolve the question on appeal. 

The veteran is hereby advised that failure to report for any 
scheduled VA examination, without good cause, may well result 
in denial of the claim.  See 38 C.F.R. § 3.655 (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.   If the veteran does not 
report for any scheduled examination, the RO must obtain and 
associate with the claims file copies of all notice(s) of the 
date and time of the examination sent to him and his 
representative by the pertinent VA medical facility.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  The supplemental SOC 
(SSOC) that includes the reasons and bases for the RO's 
determinations must include citation to pertinent legal 
authority implementing the VCAA-i.e., 38 C.F.R. § 3.159 
(2003)-not previously cited.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should request from the Lowell 
VA Outpatient Clinic all records of 
evaluation of and/or treatment of the 
veteran, since November 1998, following 
the procedures set forth in 38 C.F.R. 
§ 3.159 (2003).  All records and/or 
responses should be associated with the 
claims file. 

2.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the claim, and specific notice as to the 
type of evidence necessary to 
substantiate that claim.  

To ensure that the duty to notify the 
veteran what evidence will be obtained by 
whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
medical records pertaining to evaluation 
or treatment for the claimed disability 
that are not currently of record.   

The RO's letter should also invite the 
veteran to submit all pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should include clear notice that 
the veteran has a full one-year period 
for response (although VA may adjudicate 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records are 
associated with the veteran's claims 
file, the RO should arrange for the 
veteran to undergo an appropriate VA 
medical examination to obtain information 
as to the full nature and extent of all 
claimed residuals of in-service head 
injury.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician, 
and the report should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished, 
and all findings should be reported in 
detail.

The examiner should identify all current 
manifestations of the veteran's post-
traumatic syndrome.  He/she should also 
render a specific finding as to whether 
the veteran currently suffers from multi-
infarct dementia associated with in-
service brain trauma.  

All examination findings, along with the 
complete rationale for opinion expressed, 
should be set forth in a printed 
(typewritten) report.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent legal 
authority.  The RO must document its 
specific consideration of all 
manifestations of post-traumatic 
syndrome, to include any multi-infarct 
dementia, as well as the question of 
whether separate evaluations for each 
such manifestation is warranted.  

8.  If the benefits sought on appeal 
remain denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC (to include citation to 
38 C.F.R. § 3.159 (2003) and any 
additional legal authority considered, as 
well as clear reasons and bases for all 
RO's determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 


Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




